

116 HR 1043 IH: Employer Participation in Repayment Act of 2019
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1043IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Peters (for himself, Mr. Rodney Davis of Illinois, Mr. Blumenauer, Ms. Stefanik, Mrs. Murphy, Mr. Smith of Missouri, Ms. Moore, Mr. Cole, Mr. Bacon, Mr. Barr, Ms. Barragán, Mrs. Beatty, Mr. Bera, Mr. Bost, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Brooks of Indiana, Ms. Brownley of California, Mr. Bucshon, Mrs. Bustos, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cartwright, Ms. Judy Chu of California, Mr. Cicilline, Mr. Cohen, Mr. Connolly, Mr. Cook, Mr. Crawford, Ms. Dean, Ms. DelBene, Mr. Delgado, Mr. DeSaulnier, Mr. Fitzpatrick, Mr. Foster, Mr. Gallego, Mr. Garamendi, Mr. Gomez, Mr. Grothman, Ms. Haaland, Ms. Hill of California, Mr. Himes, Mr. Hudson, Mr. Hurd of Texas, Mr. Joyce of Ohio, Mr. Katko, Mr. Kennedy, Mr. Khanna, Mr. Kilmer, Mr. King of New York, Mr. Kinzinger, Mrs. Kirkpatrick, Ms. Kuster of New Hampshire, Mr. LaHood, Mr. Lamb, Mr. Levin of California, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mr. Sean Patrick Maloney of New York, Mr. Marshall, Mrs. McBath, Mr. McEachin, Mr. McGovern, Mr. McKinley, Mr. McNerney, Mr. Mitchell, Mr. Moulton, Mrs. Napolitano, Mr. O'Halleran, Mr. Pallone, Mr. Peterson, Ms. Pingree, Mr. Quigley, Miss Rice of New York, Mr. Riggleman, Mr. David P. Roe of Tennessee, Mr. Rose of New York, Mr. Rouzer, Mr. Ruppersberger, Mr. Ryan, Ms. Scanlon, Mr. Schrader, Ms. Sewell of Alabama, Ms. Slotkin, Mr. Stanton, Mr. Stivers, Mr. Swalwell of California, Mr. Takano, Mr. Tonko, Mrs. Torres of California, Mrs. Trahan, Mr. Turner, Mr. Vargas, Mr. Welch, Ms. Wilson of Florida, Mr. Womack, Mr. Lynch, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the exclusion for employer-provided
			 educational assistance to employer payments of qualified education loans.
	
 1.Short titleThis Act may be cited as the Employer Participation in Repayment Act of 2019. 2.Exclusion for employer payment of qualified education loans (a)In generalSection 127(c)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph:
				
 (B)the payment by an employer, whether paid to the employee or to a lender, of principal or interest on any qualified education loan (as defined in section 221(d)(1)) incurred by the employee, and.
 (b)Denial of double benefitSection 221(e)(1) of such Code is amended by inserting before the period at the end the following: , or for any amount which is excludable from gross income under section 127(c)(1)(B). (c)Effective dateThe amendments made by this section shall apply to payments made by employers after December 31, 2019.
			